Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Throughout all of the claims, the phrases “in particular” and "preferably" renders the claims indefinite because it is unclear whether the limitation(s) following these phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites the limitation "the preform portion" in paragraph 2.  There is insufficient antecedent basis for this limitation in the claim.
In light of the above, the claims will be examined on the merits as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipation by Carter (US 5,621,186).  
Re claims 1, 3, 6, and 19, Carter discloses metallic solid projectile for practice cartridges, comprising: an ogival portion at a front side, and a cylinder portion for holding the solid projectile in a cartridge case and defining a projectile length in the axial direction, wherein the ogival portion comprises an ogival wall and a rotationally symmetrical ogival cavity circumferentially bounded by the ogival wall, wherein at least a portion of the cylinder portions comprises a solid fully cylindrical stem portion (see Figure below; stem has no specific meaning in the art, therefore, under the broadest reasonable interpretation standard, almost any portion of the cylindrical section could reasonably be considered a stem portion), and wherein the solid, fully cylindrical stem portion extends in the axial direction over less than 45% of the projectile length.




    PNG
    media_image1.png
    495
    428
    media_image1.png
    Greyscale

	Re claim 4, Carter discloses the solid projectile according to claim 1, having an opening at the front side which opens into the ogive cavity and has an inner opening diameter which is greater than 0.5 mm, in 3particular greater than 1.0 mm, and/or is smaller than 3 mm, in particular smaller than 1.5 mm.  Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  MPEP 2125.
	Re claim 5, Carter discloses the solid projectile according to claim 1, wherein the fully cylindrical stem portion extends in the axial direction over less than 3 mm, less than 2 mm or less than 1 mm.  See rejection of claim 1 regarding the examiner’s interpretation of stem portion.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pickard (US 6,776,101).  Pickard (Fig 1) discloses metallic solid projectile for practice cartridges, comprising: an ogival portion at a front side, and a cylinder portion for  by the ogival wall, and wherein at least a portion of the cylinder portion comprises a solid fully cylindrical stem portion (see Figure below; stem has no specific meaning in the art, therefore, under the broadest reasonable interpretation standard, almost any portion of the cylindrical section could reasonably be considered a stem portion), and wherein the solid, fully cylindrical stem portion extends in the axial direction over less than 45% of the projectile length.


    PNG
    media_image2.png
    403
    686
    media_image2.png
    Greyscale


Claim(s) 7-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brooks (US 5,131,123).  Brooks (Figs 7, 12, and 16) discloses a tool arrangement for  by a bottom side, a preform punch (50), having a preform section (74) which tapers in the axial direction relative to a front surface, preferably at least in sections conically, in particular in the form of a truncated cone, and in particular rotationally symmetrical, the preform portion being 4movable relative to the bottom side for forming a projectile blank to a preform end position in which the preform punch, the bottom side and the projectile blank receptacle define a preform cavity for the projectile blank, wherein in the preform end position, an axial distance between the bottom side and the front surface is less than 45% of a maximum height of the cavity in the axial direction.

Claim(s) 2, 20, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith (US 2019/0170489).
Re claims 2 and 20, Smith (Fig 3) discloses a metallic solid projectile for practice cartridges, in particular for use on preferably police shooting ranges, wherein the solid projectile comprises a ogival portion (18) at the front side and a cylinder portion (12) for holding the solid projectile in a cartridge case, 2the ogival portion having an ogival wall and a rotationally symmetrical ogival cavity (128) circumferentially bounded by the ogival wall, wherein starting from a bottom of the ogival cavity, a shaft (128a) extends into the cylinder portion, which shaft forms a microchannel.
Re claim 21, Smith discloses the solid projectile according to claim 2, wherein the shaft extends from a bottom of the ogival cavity through the cylinder portion to a calotte recessed at the rear end of the solid projectile.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641